        Case 1:18-cv-12122-WGY Document 241 Filed 07/02/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

  Kevin Moitoso, Tim Lewis, Mary Lee Torline, and        Case No. 1:18-cv-12122-WGY
  Sheryl Arndt, individually and as representatives of
  a class of similarly situated persons, and on behalf
  of the Fidelity Retirement Savings Plan,
                                                             PLAINTIFFS’ UNOPPOSED
                        Plaintiffs,                         MOTION FOR PRELIMINARY
  v.                                                       APPROVAL OF CLASS ACTION
                                                                  SETTLEMENT
  FMR LLC, the FMR LLC Funded Benefits
  Investment Committee, the FMR LLC Retirement
  Committee, Fidelity Management & Research
  Company, FMR Co., Inc., and Fidelity Investments
  Institutional Operations Company, Inc.,

                        Defendants.



TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       Plaintiffs Kevin Moitoso, Tim Lewis, Mary Lee Torline and Sheryl Arndt (“Plaintiffs”)

respectfully move the Court to: (1) preliminarily approve the Parties’ Class Action Settlement

Agreement in the above-referenced matter; (2) approve the proposed Notices of Settlement and

authorize distribution of the Notices to the Class; (3) schedule a final approval hearing; and (4)

enter the accompanying Preliminary Approval Order.

       This motion is made pursuant to Federal Rule of Civil Procedure 23(e) and is based on the

accompanying Memorandum of Law and authorities cited therein, the Declaration of Kai Richter

and exhibits attached thereto (including the Settlement Agreement attached as Exhibit A), the

Declarations of Kevin Moitoso, Tim Lewis, Mary Lee Torline and Sheryl Arndt, and all files,

records, and proceedings in this matter. Defendants do not oppose the motion as parties to the

Settlement.




                                                1
        Case 1:18-cv-12122-WGY Document 241 Filed 07/02/20 Page 2 of 2



                                            Respectfully Submitted,

Dated: July 2, 2020                         NICHOLS KASTER, PLLP
                                            s/Kai Richter
                                            Paul J. Lukas (admitted pro hac vice)
                                            Kai Richter (admitted pro hac vice)
                                            James H. Kaster (admitted pro hac vice)
                                            Brock J. Specht (admitted pro hac vice)
                                            Carl F. Engstrom (admitted pro hac vice)
                                            Mark E. Thomson (admitted pro hac vice)
                                            Grace I. Chanin (admitted pro hac vice)
                                            NICHOLS KASTER, PLLP
                                            4600 IDS Center, 80 S. 8th Street
                                            Minneapolis, Minnesota 55402
                                            lukas@nka.com
                                            krichter@nka.com
                                            kaster@nka.com
                                            bspecht@nka.com
                                            cengstrom@nka.com
                                            mthomson@nka.com
                                            gchanin@nka.com

                                            Jason M. Leviton (BBO #678331)
                                            Jacob A. Walker (BBO #688074)
                                            BLOCK & LEVITON LLP
                                            260 Franklin Street, Suite 1860
                                            Boston, Massachusetts 02110
                                            (617) 398-5600
                                            jason@blockesq.com
                                            jacob@blockesq.com

                                            ATTORNEYS FOR PLAINTIFFS

                               CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, a true and correct copy of the foregoing was served

by CM/ECF to the parties registered to the Court’s CM/ECF system.

Dated: July 2, 2020                         s/Kai Richter
                                            Kai Richter




                                               2
